Title: From Thomas Jefferson to Horatio Gates, 21 February 1798
From: Jefferson, Thomas
To: Gates, Horatio


          
            Dear General
            Philadelphia Feb. 21. 98.
          
          I recieved duly your welcome favor of the 15th. and had an opportunity of immediately delivering the one it inclosed to General Kosciusko. I see him often, and with great pleasure mixed with commiseration. he is as pure a son of liberty, as I have ever known, and of that liberty which is to go to all, and not to the few or the rich alone.we are here under great anxiety to hear from our envoys. but I think this is one of the cases where no news is good news. if the dispositions at Paris threatened war, it is impossible that our envoys should not find some means of putting us on our guard, of warning us to begin our preparations: especially too when so many vessels have come from ports of France, and if writing were dangerous (which cannot be) there are so many of our countrymen at Paris who would bring us their vivâ voce communications. peace then must be probable. I agree with you that some of our merchants have been milking the cow: yet the great mass of them have become deranged, they are daily falling down by bankruptcies, and on the whole the condition of our commerce far less firm & really prosperous than it would have been by the regular operations and steady advances which a state of peace would have occasioned. were a war to take place and throw our agriculture into equal convulsions with our commerce our business would be done at both ends. but this I hope will not be. the good news from the Natchez has cut off the fear of a breach in that quarter, where a crisis was brought on which has astonished every  one. how this mighty duel is to end between Gr. Britain and France is a momentous question. the sea which divides them makes it a game of chance; but it is narrow, and all the chances are not on one side. should they make peace, still our fate is problematical. the countervailing acts of Gr. Brit. now laid before Congress, threaten, in the opinion of merchants, the entire loss of our navigation to England. it makes a difference, from the present state of things, of 500. Guineas on a vessel of 350. tons. if, as the newspapers have told us, France has renewed her arret of 1789. laying a duty of 7. livres a hundred on all tobo. brought in foreign bottoms (even our own) and should extend it to rice & other commodities, we are done as navigators to that country also. in fact I apprehend that those two great nations will think it their interest not to permit us to be navigators. France had thought otherwise, and had then an equal desire to encourage our navigation as her own, while she hoped it’s weight would at least not be thrown into the scale of her enemies. she sees now that that is not to be relied on, and will probably use her own means, and those of the nations under her influence to exclude us from the ocean. how far it may lessen our happiness to be rendered merely agricultural, how far that state is more friendly to principles of virtue & liberty are questions yet to be solved.Kosciusko has been disappointed by the sudden peace between France & Austria. a ray of hope seemed to gleam on his mind for a moment that the extension of the revolutionising spirit through Italy and Germany might so have occupied the remnants of monarchy there as that his country might have risen again. I sincerely rejoice to find that you preserve your health so well. that you may so go on to the end of the chapter, & that it may be a long one, I sincerely pray. make my friendly salutations acceptable to mrs Gates, & accept yourself assurances of the great & constant esteem & respect of Dear Sir
          Your friend & servt
          
            Th: Jefferson
          
        